Citation Nr: 1315520	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  09-41 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as due to exposure to Agent Orange. 

2.  Entitlement to service connection for high blood pressure, to include as secondary to diabetes mellitus. 

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus. 

4.  Entitlement to service connection for androgen insufficiency, to include as secondary to diabetes mellitus. 

5.  Entitlement to service connection for peripheral neuropathy, bilateral upper extremities, to include as secondary to diabetes mellitus. 

6.  Entitlement to service connection for peripheral neuropathy, bilateral lower extremities, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from February 1962 to February 1965. 

This matter came before the Board of Veterans' Appeals  (Board) on appeal from a decision of March 2009 by the Department of Veterans Affairs (VA) Nashville, Tennessee, Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in October 2010.  The hearing transcript is of record.

The Board remanded the appeal for additional development in March 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In its March 2011 remand, the Board noted that the Veteran's service personnel records had not been obtained.  It directed that efforts be undertaken to secure those records.  Documents in the claims file reflect that such efforts were carried out, and that the agency of original jurisdiction (AOJ) concluded that the Veteran's service personnel records were not available.  A memorandum to that effect is dated in February 2012.  However, the claims file also contains a December 2011 letter from the AOJ to the Veteran, indicating that the service personnel records had not been obtained and asking him for assistance.  In response, the Veteran submitted various copies of documents through his representative in December 2011.  One such document is an April 2010 letter from the National Personnel Records Center (NPRC) to the Veteran, indicating that his military record was loaned to the Navy Personnel Command and had not yet been returned.  An address for that organization was provided in this letter.  There is no indication that the Navy Personnel Command was contacted concerning the Veteran's service personnel records.  This development must be undertaken prior to appellate consideration of the Veteran's claim.

In addition, the Veteran reported that he was potentially exposed to Agent Orange in a variety of ways.  He asserts that he worked on the flight deck refueling aircraft, some of which had flown to Vietnam and then returned to the ship covered in Agent Orange residue.  See Veteran's statement dated in January 2007.   He also asserts that he was stationed at NAS Alameda from June 1962 to June 1963 and at NAS Treasure Island in June and July of 1963 when he transferred to the USS Constellation.  He also was at Subic Bay, Philippines from July 15 to 24, 1964, September 21 to October 8, 1964 and October 23 to 27, 1964 or November 23 to 27, 1964.  All three of these locations, according to the Veteran, stored Agent Orange and hazardous dioxins.  See statement of the Veteran with enclosures received in December 2008 and statement dated in March 2011.  It was also asserted during the hearing that dioxins were more likely than not a component of the drinking water while operating in harbors close to shore or 60 to 80 miles away at Yankee Station.  BVA hearing transcript at 3.  He also testified that he thought Agent Orange was aboard the USS Constellation and that he might have been exposed to it.  Id. at 7.  

The RO sent the Veteran a letter requesting that he provide information regarding Agent Orange exposure in April 2009 pursuant to M21-1MR, Part IV, Subpart ii, Chapter 2, Sec. C.10.o. The Veteran responded to that letter and provided additional information as reported above.  Once such information is received an inquiry is to be made to the Compensation Service via e-mail to request a review of the Department of Defense inventory of herbicide operations to determine whether herbicides were used as alleged and if use as alleged is not confirmed to request such verification from the U.S. Army and Joint Services Records Research Center (JSRRC).  Id.  In addition, as the Veteran reports that he served on a ship that stored or transported herbicides, the JSRRC memorandum concerning such exposure should be associated with the record.  M21-1MR, Part IV, Subpart ii, Chapter 2, Sec. C.10.l.

The Appeals Management Center contacted the JSRRC in February 2012 and requested verification of exposure by way of the Veteran refueling aircraft that had flown to Vietnam, however, verification of exposure through other asserted means was not requested.  Nor does it appear that the Compensation Service was contacted.  This should be accomplished on remand.  
 
The March 2011 remand also directed that a VA examination be conducted to determine the etiology of the Veteran's claimed disabilities.  While a VA examination was carried out in May 2012, the examiner addressed only the etiology of the Veteran's claimed diabetes mellitus, and not the other disabilities he claims.  Because the examiner did not address all questions posed by the Board in its March 2011 remand, the examination report is inadequate for the purpose of deciding the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

A remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Here, for the reasons set forth above, the AOJ did not comply with the directives in the March 2011 remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Navy Personnel Command, PERS 312D1, 5720 Integrity Drive, Millington, TN 38055-3120, and request a copy of any and all service personnel records from the Veteran's Naval service from February 1962 to February 1965.  All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2012).

2.  Contact the Compensation Service and request a review of the Department of Defense inventory of herbicide operations to determine whether herbicides were used as follows:

a.  at NAS Alameda from June 1962 to June 1963;

b. at NAS Treasure Island in June and July of 1963 when he transferred to the USS Constellation; 

c.  at Subic Bay, Philippines from July 15 to 24, 1964, September 21 to October 8, 1964 and October 23 to 27, 1964 or November 23 to 27, 1964;  

d.  whether dioxins were a component of the drinking water on the USS Constellation while it was operating in harbors close to shore or 60 to 80 miles away at Yankee Station (in this regard, the appellant asserts that Danang Harbor was contaminated with Agent Orange).  

3.  If the reply from the Compensation and Pension Service does not indicate that herbicides were used as alleged request such verification from the U.S. Army and Joint Services Records Research Center (JSRRC).  

4.  As the Veteran reports that he served on a ship that stored or transported herbicides, the JSRRC memorandum concerning exposure through such means should be associated with the record.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Sec. C.10.l.

5.  After the above development is completed, obtain a VA medical opinion concerning his claimed disabilities.  The examiner should note in the examination report that the claims file has been reviewed.  If the examiner determines that an examination is warranted in order to provide the requested opinions, then one should be scheduled.  

In particular, the examiner is asked to opine as to whether it is at least as likely as not (i.e., 50 percent or greater possibility) that the Veteran's currently diagnosed type II diabetes mellitus, high blood pressure, erectile dysfunction, androgen insufficiency, and peripheral neuropathy are related to his period of active service, to include but not limited to exposure to jet fuel, exposure to planes that returned to the USS Constellation following missions over Vietnam, or as a result of reported contamination at Treasure Island, Hunter's Point and Subic Bay.  See the Veteran's statement with enclosures received in December 2008.  

In the alternative, the examiner is asked to express an opinion as to whether the Veteran's high blood pressure, if any; erectile dysfunction; androgen insufficiency; and peripheral neuropathy are proximately due to, the result of, or caused by the Veteran's type II diabetes mellitus.  If not, the examiner is then asked to express an opinion as to whether the conditions are aggravated by (i.e., permanently worsened) his type II diabetes mellitus. 

The examiner must provide a complete rationale for any stated opinion. 

6.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if it is deficient in any manner. 

7.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


